Exhibit 10.1

 



This PREFERRED STOCK REPURCHASE AGREEMENT (this “Agreement”) dated as of March
14, 2019, among BioScrip, Inc. (the “Company”) on the one hand and Coliseum
Capital Partners, L.P., Coliseum Capital Partners II, L.P. and Blackwell
Partners LLC – Series A, on the other hand (each a “Preferred Stockholder” and
collectively, the “Preferred Stockholders”).

 

WHEREAS, the Preferred Stockholders collectively own 614,177 shares (the
“Preferred Shares”) of Series C Convertible Preferred Stock, par value $0.0001
per share, of the Company (the “Series C Preferred Stock”) representing 100% of
the outstanding Series C Preferred Stock;

 

WHEREAS, the Company and the Preferred Stockholders are party to that certain
Registration Rights Agreement, dated March 9, 2015, as amended by that certain
Amendment No. 1 to the Registration Rights Agreement, dated June 10, 2016 and
that certain Amendment No. 2 to the Registration Rights Agreement, dated June
14, 2016 (the “Registration Rights Agreement”);

 

WHEREAS, the Preferred Stockholders desire to sell to the Company the Preferred
Shares and the Company desires to repurchase the Preferred Shares; and

 

WHEREAS, on the date hereof, the Company is entering into that certain Agreement
and Plan of Merger by and among the Company, HC Group Holdings I, LLC, a
Delaware limited liability company (“Omega Parent”), HC Group Holdings II, Inc..
a Delaware corporation (“Omega”), HC Group Holdings III, Inc., a Delaware
corporation, Beta Sub, Inc., a Delaware corporation, and Beta Sub, LLC, a
Delaware limited liability company (as amended or modified, the “Merger
Agreement”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants contained herein, the parties hereby
agree as follows:

 

1.              Sale and Repurchase of the Shares. Subject to the terms of this
Agreement, at the Repurchase Closing (as defined below),the Company shall
repurchase and acquire from the Preferred Stockholders, and each of the
Preferred Stockholders shall sell, assign, deliver and convey to the Company
(the “Repurchase”), the Preferred Shares listed next to such Preferred
Stockholder’s name on Schedule 1 to this Agreement for a purchase price of (i)
an amount in cash equal to 120% of the Liquidation Preference (as defined in the
Certificate of Designations of Series C Convertible Preferred Stock of the
Corporation (the “COD”)) per Preferred Share determined as of the date of the
Repurchase Closing (the “Cash Repurchase Price”) and (ii) 2.5226 fully paid,
validly issued and non-assessable shares of Common Stock of the Company, $0.0001
par value per share (the “Common Stock”), per Preferred Share (the “Share
Repurchase Consideration” and together with the Cash Repurchase Price, the
“Repurchase Price”). For purposes of clause (i) of this Section 1, in the event
the Repurchase Closing occurs on a date during a Regular Dividend Period (as
defined in the COD), the Liquidation Preference per Preferred Share shall
include Accrued Dividends (in addition to all prior Accrued Dividends)
calculated in accordance with Section 3(a)(ii) of the COD for such partial
period. Such Repurchase Price shall be paid in full satisfaction of all
obligations of the Company to the Preferred Stockholders with respect to the
Preferred Shares (including, without limitation, all dividends accrued thereon
in accordance with the COD) but unpaid).

 



 

 

 

2.              Closing. The Repurchase described and provided for in this
Agreement shall take place at a closing (the “Repurchase Closing”) at the
offices of Gibson, Dunn & Crutcher, LLP at 200 Park Avenue, New York, New York
immediately following the Second Merger Effective Time (as defined in the Merger
Agreement) or such other date as each of the parties hereto, with the prior
written consent of Omega, agrees in writing. Each Preferred Stockholder’s
obligations to sell its Preferred Shares under this Agreement shall be
conditioned upon the Repurchase Closing occurring at or prior to February 11,
2020. At the Repurchase Closing:

 

(a)           the Preferred Stockholders hereby agree to take such action as may
reasonably be requested or as may be required to have the Company’s transfer
agent record the transfer of the Preferred Shares in the Company’s share
registry; and

 

(b)           subject to receipt by the Company of the certificates described in
clause (a) above, the Company shall (i) deliver to each of the Preferred
Stockholders an amount equal to the Cash Repurchase Price multiplied by the
number of Preferred Shares being sold to the Company by the applicable Preferred
Stockholder by check or wire transfer in immediately available funds to a bank
account designated by the Preferred Stockholders prior to the date thereof and
(ii) issue to each of the Preferred Stockholders that number of shares of Common
Stock equal to the Share Repurchase Consideration multiplied by the number of
Preferred Shares being sold to the Company by the applicable Preferred
Stockholder.

 

3.              Representations and Warranties of the Stockholders. Each
Preferred Stockholder represents and warrants to the Company as to itself as
follows:

 

(a)   Such Preferred Stockholder is the legal and beneficial owner of the
Preferred Shares listed next to such Preferred Stockholder’s name on Schedule 1
to this Agreement. Each Preferred Stockholder owns such Preferred Shares
outright and free and clear of any options, contracts, agreements, liens,
security interests, mortgages, pledges, charges, equities, claims or
restrictions on transferability or encumbrances of any kind, or other
encumbrances.

 

(b)               The Preferred Shares listed on Schedule 1 represent all of the
Series C Preferred Stock beneficially owned by the Preferred Stockholder.

 

(c)               It has all requisite power and authority to sell and transfer
the Preferred Shares to the Company in the manner provided herein.

 

(d)               It has the right, power, legal capacity and authority to enter
into and perform its obligations under this Agreement, and has obtained all
required consents or approvals necessary for the execution, delivery and
performance by it of this Agreement. This Agreement has been duly executed and
delivered by it, and constitutes its valid and binding obligation enforceable in
accordance with its terms (except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to creditors’ rights generally or by
general principles of equity and public policy).

 



 2 

 

 

(e)               As of March 14, 2019, the Liquidation Preference (including
Accrued Dividends) with respect to the Preferred Shares is $157.746 per
Preferred Share and $96,883,945 in the aggregate.

 

4.              Representations and Warranties of the Company. The Company
represents and warrants to the Preferred Stockholder as follows:

 

(a)               The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

(b)               The Company has the corporate power and authority to enter
into this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and binding obligation of the Company enforceable in
accordance with its terms (except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to creditors’ rights generally or by
general principles of equity and public policy).

 

(c)               The Board of Directors of the Company has approved the
execution and delivery of this Agreement and the consummation of the
transactions hereunder.

 

(d)               At the Repurchase Closing, the Company will have duly
authorized a sufficient number of shares of Common Stock to consummate the
Repurchase Closing, and when issued, all shares of Common Stock issued as Share
Repurchase Consideration under this Agreement will be fully paid, validly issued
and non-assessable, and not subject to any transfer restrictions other than
pursuant to applicable law, and no stockholder of the Company will have any
preemptive right of subscription or purchase in respect thereof.

 

(e)               At the Repurchase Closing, the Company’s repurchase of the
Preferred Shares under this Agreement will comply with Section 160 of the
General Corporation Law of the State of Delaware.

 

(f)    As of March 14, 2019, the Liquidation Preference (including Accrued
Dividends) with respect to the Preferred Shares is $157.746 per Preferred Share
and $96,883,945 in the aggregate.

 

5.              No Transfers or Conversions. Following the execution hereof and
until the Repurchase Closing, each of the Preferred Stockholders agrees not to,
and to cause its affiliates not to, (i) directly or indirectly, sell, transfer,
assign, pledge, tender, convert, exchange or encumber or otherwise dispose of
any of the Preferred Shares or (ii) exercise its right to convert the Preferred
Shares into shares of Common Stock pursuant to Section 6 of the COD.

 

6.              Termination. This Agreement (other than Sections 6, 9 and 13-24,
which shall survive the termination) shall terminate automatically and shall
have no further force and effect as of the earliest to occur of (i) such date
and time as the Merger Agreement shall be validly terminated in accordance with
the terms and provisions thereof, and (ii) the effectiveness of a written
agreement executed by the parties hereto and Omega to terminate this Agreement.
Upon termination or expiration of this Agreement, no party shall have any
further obligations or liabilities under this Agreement (other than Sections 6,
9 and 13-24, which shall survive the termination); provided, however, that such
termination or expiration shall not relieve any party from liability for any
willful and material breach of this Agreement prior to termination or expiration
thereof. “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks in New York, New York or Chicago, Illinois are authorized or
required by applicable law to be closed.

 



 3 

 

 

7.              Registration Rights Waiver. The execution and delivery of this
Agreement by the Preferred Stockholders, which represent a Majority-in-Interest
(as defined in the Registration Rights Agreement) of the Holders (as defined in
the Registration Rights Agreement) under the Registration Rights Agreement,
shall be deemed a consent by the Preferred Stockholders, in their capacities as
Holders, under Section 9 (Preservation of Rights) of the Registration Rights
Agreement with respect to the registration rights to be granted to Omega Parent
in connection with the Merger Agreement and any reverse stock splits that may be
effected by the Company following the Repurchase Closing.

 

8.                  Waiver of Rights. The execution and delivery of this
Agreement by the Company and the Preferred Stockholders shall constitute the
express waiver by the Preferred Stockholders of any right, notice, consent,
entitlement or other procedural requirement arising as a result of the share
issuances and other transactions contemplated by the Merger Agreement, under the
Second Amended and Restated Certificate of Incorporation of the Company, as
amended, the Amended and Restated Bylaws of the Company and the COD, in each
case, that may be applicable to, and inconsistent with, the transactions
contemplated by this Agreement or the Merger Agreement, including its right to
convert the Preferred Shares into shares of Common Stock pursuant to Section 6
of the COD.

 

9.                  Indemnification.

 

(a)   The Company shall indemnify, defend and hold harmless the Preferred
Stockholders and each officer, director, member, partner, affiliate, employee,
agent and representative of the Preferred Stockholders (collectively, the
“Stockholder Indemnitees”) against all claims, actions, judgments, liabilities,
losses, and damages, together with all reasonable and properly documented costs
and expenses related thereto (including reasonable legal fees and expenses,
collectively, “Losses”)) relating to or arising from (i) the execution or
delivery of this Agreement, the Repurchase Closing or the performance by any
Preferred Stockholder of its obligations under this Agreement, or (ii) the
execution and delivery of the voting agreement entered into by the Preferred
Stockholders with Omega Parent and Omega relating to the Merger Agreement (the
“Voting Agreement”) or the performance by any Preferred Stockholder of its
obligations under the Voting Agreement, in each case except to the extent that
any such Losses are attributable to the breach of this Agreement or the Voting
Agreement by the Preferred Stockholder or the willful misconduct or fraud of
such Stockholder Indemnitee. In the event that any Stockholder Indemnitee claims
any such right of indemnification, such Stockholder Indemnitee shall provide to
the Company prompt written notice thereof, together with reasonable detail
regarding such claims (provided that the failure to so notify shall not relieve
the Company from its obligations under this Section 9 except to the extent that
the Company forfeits rights or defenses by reason of such failure) and in the
event such claims involved third party claims, allow the Company to defend and
settle such claims on the Stockholder Indemnitee’s behalf; provided, however,
that the Company shall keep the Stockholder Indemnitee reasonably apprised of
the status of the defense of any such third party claim and such Stockholder
Indemnitee shall have the right to participate in such defense and to employ
counsel of its choice for such purpose, and the fees and expenses of such
separate counsel shall be borne by the Stockholder Indemnitee, except that such
fees and expenses (to the extent reasonable, documented and out-of-pocket) shall
be borne by the Company (i) to the extent incurred prior to the date the Company
assumed control of such defense, (ii) if the Stockholder Indemnitee reasonably
shall have concluded (upon advice of its counsel) that there may be one or more
legal defenses available to such Stockholder Indemnitee that cannot reasonably
be asserted by the Company on behalf of the Stockholder Indemnitee, in which
case the fees and expenses (to the extent reasonable, documented and
out-of-pocket) incurred by the Stockholder Indemnitee in asserting any such
legal defenses shall be borne by the Company, or (iii) if the Stockholder
Indemnitee reasonably shall have concluded (upon advice of its counsel) that the
Company has conflicting legal positions from the Stockholder Indemnitee with
respect to such third party claims or that representation of such Stockholder
Indemnitee by the counsel retained by the Company would be inappropriate due to
actual or potential differing interests between such Stockholder Indemnitee and
any other party represented by such counsel with respect to such third party
claim, in which case the Company shall not have the right to assume the defense
of such claims against the Stockholder Indemnitee and all fees and expenses (to
the extent reasonable, documented and out-of-pocket) incurred by the Stockholder
Indemnitee in connection with such third party claims shall be indemnified by
the Company. If the Company fails to assume the defense of any claims in
accordance with the above, the Stockholder Indemnitee shall have the sole right
to defend and settle any such third party claims; provided that such right to
settle shall be subject to the prior written consent of the Company (not to be
unreasonably conditioned, delayed or withheld). Except as provided above, the
Company shall promptly reimburse each Stockholder Indemnitee for any reasonable
and properly documented legal and any other necessary out-of-pocket expenses
incurred by such Stockholder Indemnitee in connection with investigating and
defending any such Losses. The Company agrees that it will not, without the
Stockholder Indemnitee’s prior written consent, settle or compromise any claim
or consent to entry of any judgment in respect thereto in any pending or
threatened action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise does not require
the payment of money by such Stockholder Indemnitee, does not impose any other
obligation on such Stockholder Indemnitee, does not subject such Stockholder
Indemnitee to any injunction or restrictive covenants, and includes an
unconditional release of such Stockholder Indemnitee from all liability arising
out of such action, suit, claim or proceeding. As of the date hereof, the
Preferred Stockholders are not aware of any occurrences, events or circumstances
that would reasonably be expected to result in a claim for indemnification under
this Section 9. The obligations under this Section 9 shall survive the
consummation of the transactions contemplated by this Agreement.



 4 

 

 

 

(b)   The foregoing right to indemnity and advancement of expenses shall be in
addition to any rights that the Stockholder Indemnitee may have at common law,
pursuant to contract or otherwise (both as to action in his or its official
capacity and as to action in another capacity while holding such position or
related to the Company). Each of the parties hereto acknowledges that certain
Stockholder Indemnitees may have certain rights to indemnification, advancement
of expenses and/or insurance provided by the the Preferred Stockholder or the
affiliates of a Preferred Stockholder (collectively, the “Other Indemnitors”)
and hereby agrees that the Company and its affiliates are, collectively, the
indemnitor of first resort (it being understood, for the avoidance of doubt,
that the obligations of the Other Indemnitor, if any, are secondary and any
obligation of the Company to provide indemnification (including, without
limitation, through director or officer insurance policies) for the same
expenses or liabilities incurred by the Stockholder Indemnitees are primary).

 

10.              Warrant Acknowledgment and Agreement. The execution and
delivery of this Agreement by the Preferred Stockholders shall constitute the
express acknowledgment by and agreement of the Preferred Stockholders that any
Warrant Certificates (as defined in the 2015 Warrant Agreement) issued pursuant
to the 2015 Warrant Agreement (a) are not entitled to any antidilution or other
adjustments as of the date hereof and (b) shall not be subject to any
antidilution or other adjustments arising as a result of the share issuances and
other transactions contemplated by the Merger Agreement, this Agreement and that
certain letter agreement, dated as of the date hereof, between the Company and
ASSF IV AIV B Holdings, L.P., including any adjustments to the Exercise Price
(as defined in the 2015 Warrant Agreement) of such Warrant Certificates pursuant
to Section 4 of the 2015 Warrant Agreement. For purposes of this Agreement,
“2015 Warrant Agreement” means that certain Warrant Agreement, dated as of March
9, 2015, by and among the Company and the purchasers party thereto. For the
avoidance of doubt, the 2015 Warrant Agreement and Warrant Certificates issued
thereunder shall remain in full force and effect following the Repurchase
Closing. The Company and the Preferred Stockholders agree that this Section 10
constitutes an amendment of the 2015 Warrant Agreement and that they shall take
such actions as may be reasonably requested by another party or Omega to
effectuate such amendment.

 

11.              Release. Effective (i) as of the Repurchase Closing with
respect to Series C Preferred Stock, and (ii) as of the date of redemption with
respect to Series A Preferred Stock, each Preferred Stockholder, on behalf of
itself and its successors, assigns, Representatives (as defined in the Merger
Agreement) and any other person or entity claiming by, through, or under any of
the foregoing, hereby unconditionally and irrevocably acquits, remises,
discharges and forever releases the Company and its Affiliates (as defined in
the Merger Agreement) and its Representatives (as defined in the Merger
Agreement) from any and all claims, demands, damages, judgments, causes of
action, liabilities and obligations of every kind whatsoever, whether accrued or
fixed, absolute or contingent, matured or unmatured or determined or
determinable, arising out of or relating to each such Preferred Stockholder’s
ownership of the Preferred Shares (provided, that in the case of Blackwell, only
to the extent arising out of or relating to Blackwell’s ownership of Preferred
Shares at any time that are subject to any investment management agreement
between Blackwell and Coliseum Capital Management, LLC as listed on Schedule 1).
Notwithstanding the foregoing, the Preferred Stockholders are not hereby
releasing their rights with respect to (i) the 2015 Warrant Agreement and the
Warrant Certificates issued thereunder other than as otherwise set forth in this
Agreement and with respect to any liabilities or obligations with respect to
breaches of any representations, warranties, or agreements therein arising prior
to the Repurchase Closing and (ii) any rights or obligations set forth in this
Agreement. Each Preferred Stockholder hereby agrees that the contracts pursuant
to which such Preferred Stockholder obtained the Preferred Shares shall,
effective as of the Repurchase Closing, be terminated in their entirety and no
party thereto shall have any further rights, duties, liabilities or obligations
in connection therewith or arising thereunder.

 



 5 

 

 

12.              Disclosure. The Company shall provide each Preferred
Stockholder with a draft of any disclosure documents, filings or press releases
referencing, describing or filing this Agreement a reasonable period of time
prior to the filing or publication thereof, and shall consider in good faith any
comments made by each Preferred Stockholder with respect thereto received within
twenty-four (24) hours after such drafts were delivered to the Preferred
Stockholders.

 

13.              Tax Treatment. For federal income tax purposes (and applicable
state and local tax purposes), the parties acknowledge and agree that the
Repurchase is intended to be taxable exchange governed by Section 1001 of the
Code. The parties will file all tax returns in a manner consistent with such
intent and shall not take an inconsistent position on any tax return or in any
audit or similar proceeding.

 

14.              Governing Law; Venue. All terms of and rights under this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of law. Each
of the parties irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement brought by any party against any other
party shall be brought and determined in the Court of Chancery of the State of
Delaware; provided, however, that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware
or any other Delaware state court. Each of the parties hereby irrevocably
submits to the jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 



 6 

 

 

15.              Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE PURSUANT TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL PROCEEDING (WHETHER FOR BREACH OF CONTRACT, TORTIOUS
CONDUCT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY ACKNOWLEDGES AND
AGREES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) IT MAKES THIS WAIVER
VOLUNTARILY; AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.

 

16.              Entire Agreement. This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersedes all prior oral and written and all contemporaneous oral
discussions, agreements and understandings of any kind or nature.

 

17.              Severability. If any term of this Agreement is invalid,
unlawful or incapable of being enforced by reason of any rule of law or public
policy, all other terms (or parts thereof) set forth herein which can be given
effect without the invalid, unlawful or unenforceable term will, nevertheless,
remain in full force and effect, and no term herein (or parts thereof) set forth
will be deemed dependent upon any other such term unless so expressed herein.

 

18.              Remedies. In the event of a breach by any party to this
Agreement of its obligations under this Agreement, any party injured by such
breach, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement. The parties agree that the provisions of this
Agreement shall be specifically enforceable, it being agreed by the parties that
the remedy at law, including monetary damages, for breach of any such provision
will be inadequate compensation for any loss and that any defense in any action
for specific performance that a remedy at law would be adequate is hereby
waived.

 



 7 

 

 

19.              Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement.

 

20.              Assignment; Binding Effect. This Agreement shall not be
assigned by operation of law or otherwise by any party hereto without the prior
written consent of the other parties hereto. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
successors and assigns.

 

21.              Amendment; Waiver. Any term of this Agreement may be amended
and the observance of any such term may be waived (either generally or in a
particular instance) only with the prior written consent of the Company, Omega
and each of the Preferred Stockholders.

 

22.              Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart to this Agreement.

 

23.              Expenses. All fees and expenses incurred in connection herewith
and the transactions contemplated hereby shall be paid by the party incurring
such expenses, whether or not the Mergers are consummated.

 

24.              Third Party Beneficiary. The parties hereto acknowledge and
agree that Omega is an express third party beneficiary of this Agreement and
shall have the right to enforce this agreement and rely upon the representations
and warranties set forth herein.

 

[The remainder of this page has intentionally been left blank]

 

 8 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement with the intent
that it be effective on the date first above written.

 



  BioScrip, Inc.       By:  /s/ Daniel Greenleaf     Name: Daniel Greenleaf    
Title: President               COLISEUM CAPITAL PARTNERS, L.P.       By:
Coliseum Capital, LLC, its general partner       By: /s/ Christopher Shackelton
    Name: Christopher Shackelton     Title: Manager               COLISEUM
CAPITAL PARTNERS II, L.P.       By: Coliseum Capital, LLC, its general partner  
    By: /s/ Christopher Shackelton     Name: Christopher Shackelton     Title:
Manager               BLACKWELL PARTNERS LLC – SERIES A       By: Coliseum
Capital Management, LLC, Attorney-in-Fact       By: /s/ Christopher Shackelton  
  Name: Christopher Shackelton     Title: Managing Partner



 

 

 

 

 

SCHEDULE 1

 

 



Name of Stockholder     Number of shares of Series C Preferred Stock COLISEUM
CAPITAL PARTNERS, L.P.     386,655 COLISEUM CAPITAL PARTNERS II, L.P.     86,520
BLACKWELL PARTNERS LLC - SERIES A     141,002         Total:     614,177



 

 



 

 

 

 

 

 

